DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, on page 29 of the claims, line 8 of claim 20 recites “a processing monitors” and then on page 30 of the claims in lines 5-6 further recites “a processing circuitry”. The scope of claim 20 is presently taken as indefinite because a) it is unclear what the first recitation in line 8 of page 29 refers to. In the instant case, the Examiner believes that this should be referencing “a processing circuitry”. The claim then is further indefinite due to b) that both the first and second mode of operation refer to “a processing circuitry” and it would be unclear if these recitations are directed towards the same circuitry or different circuity for accomplishing the claimed monitoring. The Examiner respectfully requests Applicant amend claim 20 to correct the above noted issues by clearly relating the relationship between the two processing circuitry recitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (US Pat. Pub. 2006/0129142 A1).
Regarding claim 1, Reynolds provides for a medical system for monitoring pressure, the system comprising: a medical device (device at 10, see figure 1) including: an expandable element (expandable balloon at 30/32),  at least one pressure sensor in communication with the expandable element (78), and a control unit (100 plus the cooling fluid source and solenoid as in figure 6)) including: a fluid source in fluid communication with the expandable element (See figure 6 with the cooling fluid source), circulation of the fluid within the expandable element inflates the expandable element (See at least [0040]), and a processing circuitry (controller 100) configured to monitor a pressure within the expandable element based on signals received from the at least one pressure sensor for a first period of time and circulate the fluid within the expandable element for a second period of time (via the application of pulses at 104 and the sensing thereafter from the sensor 78, see at least [0050]-[0058]).
	Regarding claim 2, Reynolds provides that the processing circuitry alternates between monitoring the pressure within the expandable element for the first period of time and the circulating of the fluid within the expandable element for the second period of time for a predetermined period of time (via the providing of a first pulse, the subsequent monitoring, and then application of additional pulses followed by additional monitoring; such is disclosed in [0050]-[0058] as well as in figure 7 showing the desired method of scanning of pulses).
Regarding claim 3, Reynolds provides that the predetermined period of time is a duration of a medical procedure (the time for conducting the scanning can readily be considered a medical procedure).
	Regarding claim 7, Reynolds provides that the circulation of the fluid within the expandable element stops when the processing circuitry is monitoring the pressure within the expandable element based on signals received from the at least one pressure sensor (see [0059] providing for the application of a pulse, followed by a duration of monitoring time where no additional fluid is provided).
	Regarding claim 8, Reynolds provides that the expandable element is inflated to a preset pressure with the circulation of the fluid within the expandable element and then the processing circuitry stops the circulation of the fluid within the expandable element for a third period of time (see [0064] describing achieved a target pressure, waiting for a period to time, and the subsequent delivery of fluid; this waiting period would be a stop in circulation of fluid).
Regarding claim 9, Reynolds provides that the processing circuitry is set to a predetermined pressure threshold and when the pressure in the expandable element exceeds the predetermined pressure threshold, the processing circuitry signals a fault condition (see the setting of the set pressure at 140 with the exceeding of 140 being a condition that ends the process).
	Regarding claim 10, Reynolds provides that when the pressure in the expandable element falls below the predetermined pressure threshold, the processing circuitry signals a fault condition (see [0064] discussing the falling below 140 which signals a lower than desired pressure).
	Regarding claim 11, Reynolds provides, with respect to the fault condition in claim 9 for the discontinuing of fluid circulation.
	Regarding claim 12, Reynolds provides for a medical system for monitoring pressure, the system comprising: a medical device (device at 10, see figure 1) including an expandable element (expandable balloon at 30/32), and a control unit (100 plus the cooling fluid source and solenoid as in figure 6) including: a fluid source in fluid communication with the expandable element (see figure 6 with the cooling fluid source), circulation of the fluid within the expandable element inflating the expandable element to a preset pressure range (see [0059]-[0065] providing for the inflation of the balloon to reach a target pressure at 140), once a pressure of the expandable element is within the preset pressure range, the fluid source provides preset periodic inflation pulses to the expandable element to maintain the preset pressure range (see [0064] providing for the achieving of the pressure 140, a subsequent pressure decay, and the releasing of pressure pulses to reachieve the desired pressure), and a processing circuitry configured to monitor at least one of a duration and a frequency of the preset periodic inflation pulses to determine any changes to at least one of the frequency and the duration of the preset periodic inflation pulses (see steps 122-134 in figure 7 providing for the monitoring of the pulses to add duration to the pulse’s pulse width if needed).
	Regarding claim 13, Reynold provides that the expandable element is a balloon (30/32 is a balloon).
Regarding claim 15, Reynolds provides that the frequency and the duration of the preset periodic inflation pluses is adjustable (frequency is adjustable via the changing of the delay period of the pressure sensing that would lengthen/shorten the delay between pulses; length of pulse if adjustable at step 132).
	Regarding claim 16, Reynolds provides that a change in at least one of the frequency and the duration of the preset periodic inflation pulses signals a fault condition (via the fault condition being at step 132 requiring the changing of the duration of the pulse).
	Regarding claim 17, Reynolds provides that the fault condition provides at least one of a notification and activation of a system response (pressure measurement at the exhaust lumen resulting in the system response as in steps 132/134 to adjust the pulse width and for the subsequent delivery of fluid through the system and out of the exhaust lumen).
Regarding claim 18, Reynold provides that the system response is an evacuation of fluid from the medical device (via a portion of the response being the evacuation of fluid from the exhaust lumen to determine a subsequent pressure measurement).
	Regarding claim 19, Reynolds provides that the fluid source is a cryogenic fluid (see at least [0040] providing for the use of a cryogenic fluid such as nitrous oxide).
Regarding claim 20, Reynolds provides for a medical system for monitoring pressure, the system comprising: a medical device (device at 10, see figure 1), including an expandable element (element at 30/32), at least one pressure sensor in communication with the expandable element (78), and a control unit configured to operate in a first mode and a second mode (100 plus the cooling fluid source and solenoid as in figure 6) wherein in the first mode, a fluid circulates through the expandable element causing the expandable element to inflate for a first period of time (see [0040] discussing the inflation of the balloon 30/32) and a processing circuitry monitors a pressure within the expandable element based on signals received from the at least one pressure sensor for a second period of time (controller 100 monitoring pressure feedback from 78), and in the second mode, the fluid circulates within the expandable element and inflates the expandable element to a preset pressure range (see [0059]-[0065] providing for the inflation of the balloon to reach a target pressure at 140), then a fluid source (cooling fluid source as in figure 1) provides preset periodic inflation pulses to the expandable element (see [0064] providing for the achieving of the pressure 140, a subsequent pressure decay, and the releasing of pressure pulses to reachieve the desired pressure), a processing circuitry is configured to monitor the preset periodic inflation pulses to the expandable element and determine any changes to at least one of a frequency and a duration of the preset period inflation pulses (see steps 122-134 in figure 7 providing for the monitoring of the pulses to add duration to the pulse’s pulse width if needed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pat. Pub. 2006/0129142 A1).
Regarding claims 4-6, Reynolds, while providing for a first period of time and a second period of time as in the rejection of claim 1 above, fails to specifically provide that duration of each time period. The Examiner is of the position, however, that the options listed in claims 4-6 for the duration relationship represent known time durations of each of the first and second period relative to one another that would be obvious considerations to one of ordinary skill in the art when providing the processing circuitry of Reynolds to provide for the time of pressure sensing and for fluid circulation. The Examiner has failed to find any criticality associated with such time periods especially in view of the claims encompassing all possible options of the relationship between the first and second time periods. The Examiner is further of the position that the selection of a desired first time period for pressure sensing as well as a desired period for fluid circulation (either via an individual pulse, or multiple pulses) would have been an obvious consideration when providing for the manner of operation set forth in figure 7 to provide for the requisite pressure sensing as well as the fluid passing from the fluid source and through the exhaust for the sensing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pat. Pub. 2006/0129142 A1) as applied to claim 12 above, and further in view of Joye et al (US Pat. Pub. 2005/0038421 A1).
Regarding claim 14, Reynolds, while providing for a pressure range, fails to provide that such is adjustable as claimed. Joye, incorporated by reference in Reynolds at paragraph [0064], discusses an exemplary manner of utilizing an adjustable pressure range for providing controlled inflation to a plurality of set points (see [0014] providing for an intermediate pressure state and a treatment pressure). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an adjustable pressure range as taught in Joye in combination with the inflation functional of the processor of Reynolds to provide controlled inflation between a plurality of states during the treatment process. Joye provides that the inclusion of an intermediate pressure state allows for the achieving of an initial rate of inflation from an unexpanded position to provide a more less rapid inflation during a first unfolding of the balloon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794